DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that Borra does not teach and/or suggests the limitations of Claim 13.
In response, the Examiner respectfully disagree with the Applicant. The rejection of Claim 13 is restated herein: Regarding Claim 13, Borra discloses a vending machine (fig.1), comprising: a cabinet internally defining a dispensing compartment closed by a front door (fig.1); a plurality of dispensing trays (fig.2) that are arranged in the dispensing compartment one over the other, each of the plurality of dispensing trays adapted to receive a respective plurality of products (fig.1); wherein each of the plurality of dispensing trays includes: a lower plate (10); a plurality of partition walls (25) releasably coupled to the lower plate (10) to define a plurality of parallel supply channels; a rear support frame (20), and, for each of the plurality of parallel supply channels, a respective product feeding unit (6) to feed products along the parallel supply channel; wherein each product feeding unit (6 is a product feeding conveyor) includes product feeding conveyor to feed the products along the relevant parallel supply channel; and a drive device (15) mounted on the rear support frame (20) to operate the product feeding conveyor (6) to feed the products along the parallel supply channel; a lower support frame (19) on which the lower plate (10; 10 is clearly mounted onto 19 as indicated by fig.3; 10 & 19 are apparently separate elements that are mounted together) and the rear support frame (20; see fig.2; 20 is clearly mounted onto 19 as indicated by fig.3; 19 & 20 are apparently separate elements that are mounted together) are mounted; wherein the lower plate and/or the rear support frame (20; para.0053) are interchangeable to reconfigure the vending machine based on the shape of the products to be dispensed (abstract; different sized helical coils 6 allows for different sized articles to be dispensed); a first coupling (coupling that attaches 10 to 19) is provided to releasably couple the lower plate (10) to the lower support frame (19); and a second coupling (coupling that attaches 20 to 19) is provided to releasably couple the rear support frame (20) to the lower support frame (19).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 13-16,19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borra (US 2009/0283539).
Regarding Claim 13, Borra discloses a vending machine (fig.1), comprising: a cabinet internally defining a dispensing compartment closed by a front door (fig.1); a plurality of dispensing trays (fig.2) that are arranged in the dispensing compartment one over the other, each of the plurality of dispensing trays adapted to receive a respective plurality of products (fig.1); wherein each of the plurality of dispensing trays includes: a lower plate (10); a plurality of partition walls (25) releasably coupled to the lower plate (10) to define a plurality of parallel supply channels; a rear support frame (20), and, for each of the plurality of parallel supply channels, a respective product feeding unit (6) to feed products along the parallel supply channel; wherein each product feeding unit (6 is a product feeding conveyor) includes product feeding conveyor to feed the products along the relevant parallel supply channel; and a drive device (15) mounted on the rear support frame (20) to operate the product feeding conveyor (6) to feed the products along the parallel supply channel; a lower support frame (19) on which the lower plate (10; 10 is clearly mounted onto 19; see fig.3) and the rear support frame (20; see fig.2; 20 is clearly mounted onto 19) are mounted; wherein the lower plate and/or the rear support frame (20; para.0053) are interchangeable to reconfigure the vending machine based on the shape of the products to be dispensed (abstract; different sized helical coils 6 allows for different sized articles to be dispensed); a first coupling (coupling that attaches 10 to 19) is provided to releasably couple the lower plate (10) to the lower support frame (19); and a second coupling (coupling that attaches 20 to 19) is provided to releasably couple the rear support frame (20) to the lower support frame (19).
Regarding Claim 14, Borra discloses wherein the product feeding conveyor (6) is mounted above the lower plate (10) and are releasably coupled to the lower support frame (19; coupling via 20).
Regarding Claim 15, Borra discloses wherein the dispensing tray (fig.2) is bounded by two lateral walls (5;11) releasably coupled to the lower support frame (19).
Regarding Claim 16, Borra discloses further comprising a third coupling (coupling that attaches 15 to 20) to releasably couple each drive device (15) directly to the rear support frame (20).
Regarding Claim 19, Borra discloses wherein each drive device (15) is releasably coupled to the rear support frame (20) via an adapter (24).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Borra (US 2009/0283539).
Regarding Claim 17, Borra discloses wherein the third coupling includes, for each drive device (15), at least one respective fastening tooth carried by the drive device (para.0059; it would be inherent for 15 to have a fastener such as a fastening tooth since it is fixed to element 23, which is fastened to element 20, thus it would also be inherent for 20 to have a slot), and at least one respective slot formed in the rear support frame (20) to receive and hold the fastening member.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Borra (US 2009/0283539) in view of Granger (US 2012/0097695).
Regarding Claim 18, Borra does not disclose wherein each second fastening tooth is elastically mounted to move between a fastening position and an unfastening position.
Granger discloses fastening tooth is elastically mounted to move between a fastening position and an unfastening position (para.0023-0024). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Borra with wherein each second fastening tooth is elastically mounted to move between a fastening position and an unfastening position since it’s a very well-known configuration in the art and merely provides another method of fastening.


Allowable Subject Matter
Claims 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYODEJI T OJOFEITIMI/              Examiner, Art Unit 3651                                                                                                                                                                                          
/GENE O CRAWFORD/               Supervisory Patent Examiner, Art Unit 3651